Citation Nr: 1509411	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-31 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for myocardial infarction.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1969 to July 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claims, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for diabetes mellitus, type II, and myocardial infarction.  Additional development is needed prior to adjudication of these claims.

During his June 2014 hearing and elsewhere, the Veteran asserted that he is entitled to service connection for diabetes mellitus, type II, and myocardial infarction on a presumptive basis due to herbicide exposure.  Specifically, he alleges that while stationed in Korea he frequently traveled into the demilitarized zone (DMZ) (an area where herbicides are known to have been used) in connection with his duties as a recovery specialist.  He indicated that he was involved in recovering disabled vehicles (tanks, jeeps, etc.) for the 4th Squadron, 7th Calvary, a unit that is recognized as having operated at or near the Korean DMZ.  In addition to his personal testimony, the Veteran asserted that his leave and earnings statements will show that he received combat pay because of his frequent travels into the DMZ to recover vehicles.  

In January 2012, the AOJ made a formal finding that the Veteran's personnel records are unavailable from the National Personnel Records Center.  However, the Veteran's pay records have not been requested from the Defense Finance and Accounting Service (DFAS).  Therefore, the Board finds that an attempt to obtain these records must be made in order to verify the Veteran's assertions that he received combat pay as a result of his frequent travels into the DMZ.  38 U.S.C.A. § 5103A(c) (West 2014).

Additionally, the M21-1 requires the following development:

Send a request to the [Joint Services Records Research Center] [(JSRRC)] for verification of exposure to herbicides when a Veteran claims exposure in Korea and his/her service was not

between April 1, 1968, and August 31, 1971, and

in a unit or entity [that VA or the Department of Defense has determined to have operated in an area in or near the Korean DMZ].

VA Adjudication Procedures Manual Rewrite (M21-1 MR), pt. IV, subpt. ii, ch. 2, § C.10.p. (emphasis supplied).

While the Veteran did serve within the prescribed period, he was not assigned to a unit that VA or the Department of Defense has identified as operating in or near the Korean DMZ.  Nonetheless, it is the policy of the VA Compensation and Pension Service for cases to be referred to the JSRRC where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim was inherently incredible or clearly lacked merit.  There is no indication that any referral was made to JSRRC.  

Therefore, following any additional evidence received from DFAS, the AOJ should refer the Veteran's case to the JSRRC to verify his alleged herbicide exposure in Korea.

Accordingly, the case is REMANDED for the following action:

1.  Request, for the periods of the Veteran's overseas service, all pay stubs which reflect special pay status, travel vouchers, passenger manifests, and all TDY (temporary duty) orders from the Defense Finance and Accounting Service (DFAS), the Joint Services Records Research Center (JSRRC) and/or other appropriate records repository, as deemed necessary.  Document all efforts made.

2.  Upon receipt of documentation from DFAS, send a request to the JSRRC for verification of exposure to herbicides during the Veteran's service in Korea.  A formal finding regarding herbicide exposure should be issued.

3.  Then readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and allow an appropriate period of time to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




